Exhibit 21.1 Company Name State/Country of Incorporation Argus Payments Inc. Delaware BIG HAT ENTERPRISES, INC. Panama Big Island Technology Group, Inc. California Blue Hen Group Inc. Delaware Confirm ID, Inc. California Danni Ashe, Inc. California Fastcupid, Inc. California Fierce Wombat Games Inc. California FriendFinder California Inc. California FriendFinder GmbH Germany Friendfinder United Kingdom Ltd. England and Wales FRIENDFINDER VENTURES INC. Nevada FRNK Technology Group California Frodo Enterprises Ltd. Republic of Mauritius General Media Art Holding, Inc. Delaware General Media Communications, Inc. New York General Media Entertainment, Inc. New York Global Alphabet, Inc. California GMCI Internet Operations, Inc. New York GMI On-Line Ventures, Ltd. Delaware GREAT GANILLY ENTERPRISE LIMITED England and Wales Interactive Network, Inc. Nevada JG ENTERPRISES LIMITED LIABILITY COMPANY - PODGORICA Montenegro Magnolia Blossom Inc. Delaware Medley.com Incorporated California NAFT Media, S.L. Spain NAFT News Corporation California Network Domain Services N.V. Curacao Netherlands Antilles New Light Brasil Administração Ltda. Brazil Penthouse Clubs International Establishment Liechtenstein Penthouse Digital Media Productions Inc. New York Penthouse Images Acquisitions, Ltd. New York PerfectMatch Inc. Delaware Playtime Gaming Inc. California PMGI Holdings Inc. Delaware PPM Technology Group, Inc. California Pure Entertainment Telecommunications, Inc. New York Sharkfish, Inc. California Snapshot Productions, LLC Texas Streamray, Inc. St. Christopher and Nevis(St. Kitts) Streamray Inc. Nevada Streamray Processing Limited England and Wales Streamray Studios Inc. California Tan Door Media Inc. California Traffic Cat, Inc. California Transbloom, Inc. California Various, Inc. California Ventnor Enterprise Limited England and Wales Video Bliss, Inc. California West Coast Facilities Inc. California Wight Enterprise Limited England and Wales XVHUB Group Inc. Delaware
